TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 18, 2014



                                     NO. 03-14-00113-CR


                                  Jorge Lombrana, Appellant

                                                v.

                                  The State of Texas, Appellee




         APPEAL FROM 207TH DISTRICT COURT OF COMAL COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
    DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction entered by the trial court. Jorge Lombrana has

filed a motion to dismiss the appeal. Therefore, the Court grants the motion, allows Jorge

Lombrana to withdraw his notice of appeal, and dismisses the appeal. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.